Detailed Action
Summary
1. This office action is in response to the application filed on January 30, 2020. 
2. Claims 1-8 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on January 30, 2020 are acceptable.

Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by S&C electric company “S&C’s Trans-Rupter II®Transformer Protecto”. (Hereafter “S&C”) 
In to claim 1, S&C disclose  an electric power distribution system (page 4 shows Model EX protecting a wind-generation substation transformer and page 5 shows 138-kV Trans-Rupter II Transformer Protector Model SE mounted to transformer) a having a transformer (Trans-Rupter II and Model EX Transformer) disposed between a primary distribution side at a first voltage and a secondary distribution side at a second voltage (Trans-Rupter II Transformer is disposed between the distribution conductor to convert the high transmission voltage on a primary to low distribution voltage on the secondary distribution side, see page 2, parag. 2 and  Fig. 5) , the transformer (Trans-Rupter II Transformer and Model EX) being configured to transform the first voltage from the first voltage on the primary side to the second voltage on the secondary side (Trans-Rupter II Transformer is disposed between the distribution conductor to convert the high transmission voltage on a primary to low distribution voltage on the secondary distribution side substation, see page 2, parag. 2 and  Fig. 5), the system comprising: a transformer protector disposed between the primary distribution conductor and the transformer (the Model SE features a self-powered overcurrent protection system activated by the current transformers on the primary bushings of the transformer, see page 2, paragraph 5, lines 1-5), 
the transformer protector having a housing containing operatively coupled a current sensor, a controller and a fault interrupter (the three microprocessor-based, self-
In to claim 2, S&C disclose (Model EX protecting a wind-generation substation transformer and Trans-Rupter II Transformer), wherein the first response characteristic and the second response characteristic are selected based upon a size of the transformer at a given voltage (the equation on page 7 shows for the Trans-Rupter II 
In to claim 4,S&C disclose (Model EX protecting a wind-generation substation transformer and Trans-Rupter II Transformer), further comprising a third response characteristic and the controller being responsive in accordance with the first, second and third response characteristics (the overcurrent relays feature a variety of industry standard time-current characteristics. A fourth overcurrent relay is optionally available to monitor neutral current and provide enhanced ground-fault sensing, see page 5, parag.3. Examiner noted that the neutral current to enhance ground fault is equivalent to third characteristics).  
In to claim 7, S&C disclose (Model EX protecting a wind-generation substation transformer and Trans-Rupter II Transformer), wherein the second response characteristic comprises an instantaneous response setting based upon a multiple of a transformer full load current (the relays provide both time-overcurrent is equivalent to second response characteristic and instantaneous overcurrent protection is equivalent to first response characteristic, see page.5, parag. 2. Furthermore, table shows Trans-Rupter II Transformer rated at differenent KV, such as 69KV, 115KV and 138KV and set  based on transformer full load current (Amperes, RMS)).  
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over S&C electric company “S&C’s Trans-Rupter II®Transformer Protecto” in view of Levin “3604983”. (Hereafter “S&C”)
In to claim 3, S&C disclose (Model EX protecting a wind-generation substation transformer and Trans-Rupter II Transformer), wherein the first response characteristic (the relays provide both time-overcurrent is equivalent first characteristic) and second response characteristic comprises an instant response setting (the relay provide both time-overcurrent instantaneous overcurrent is equivalent to second characteristic, see page 5, parag. 2).  
S&C disclose the first response characteristic and second response characteristic comprises an instant response setting but fails having first response characteristic comprises an inverse time current setting.
Levin teaches instantaneous and inverse-time-overcurrent sensor system (Figs. 1-2 and see abstract) having first response characteristic comprises an inverse time current setting (During the time period of an overcurrent condition in the conductor 10, the current I.sub.C is integrated within the inverse-time unit 38. When the accumulated charge produces a selected voltage threshold level (V.sub.T) the inverse-time actuation unit 40 generates an inverse-time tripping signal S.sub.IT, see col.4, lines 40-48) and that, as a whole, provides the time duration and the magnitude of an overcurrent condition which can safely be tolerated are related by a nonlinear function which arises as a result of the structural and heat dissipation characteristics of the apparatus or system to be protected, thus when the heat dissipation characteristics of the apparatus 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S&C system to include an inverse time current setting as taught by Levin, in order to obtain the heat dissipation characteristics of the apparatus or system is protected, it improve the efficiency of the system.
In to claim 5, S&C disclose (Model EX protecting a wind-generation substation transformer and Trans-Rupter II Transformer), wherein the first response characteristic comprises a response setting based upon a multiple of a full load current rating of the transformer (the relays provide both time over-current [first response characteristic] and second overcurrent [second characteristic] protection. Furthermore, page 7 table shows setting based on multiple of full load RMS currents). 
S&C discloses, wherein the first response characteristic comprises a response setting based upon a multiple of a full load current rating of the transformer but fails having first responses setting an inverse response.
Levin teaches instantaneous and inverse-time-overcurrent sensor system (Figs. 1-2 and see abstract) having based on first responses setting an inverse response (During the time period of an overcurrent condition in the conductor 10, the current I.sub.C is integrated within the inverse-time unit 38. When the accumulated charge produces a selected voltage threshold level (V.sub.T) the inverse-time actuation unit 40 generates an inverse-time tripping signal S.sub.IT, see col.4, lines 40-48) and that, as a whole, provides the time duration and the magnitude of an overcurrent condition which can 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S&C to include an inverse time current setting as taught by Levin, in order to obtain the heat dissipation characteristics of the apparatus or system is protected, it improve the efficiency of the system.
In to claim 6, S&C disclose (Model EX protecting a wind-generation substation transformer and Trans-Rupter II Transformer), wherein the second response characteristic comprises an instantaneous response setting (the relays provide both time over-current [first response characteristic] and second overcurrent [second characteristic] protection, see page 5, parag.2)  
In to claim 8, S&C disclose (Model EX protecting a wind-generation substation transformer and Trans-Rupter II Transformer), wherein the first response characteristic comprises response setting based upon a first multiple of a full load current rating of the transformer (the relays provide both time over-current [first response characteristic] and second overcurrent [second characteristic] protection. Furthermore, page 7 table shows setting based on multiple of full load RMS currents) and the second response characteristic comprises an instantaneous response setting based upon a second multiple, different than the first multiple, of a transformer full load current (the relays provide both time over-current [first response characteristic] and second overcurrent 
S&C discloses wherein the first response characteristic comprises an inverse response setting based upon a first multiple of a full load current rating of the transformer and the second response characteristic comprises an instantaneous response setting based upon a second multiple, different than the first multiple, of a transformer full load current but fails having first responses setting an inverse response.
Levin teaches instantaneous and inverse-time-overcurrent sensor system (Figs. 1-2 and see abstract) having based on first responses setting an inverse response (During the time period of an overcurrent condition in the conductor 10, the current I.sub.C is integrated within the inverse-time unit 38. When the accumulated charge produces a selected voltage threshold level (V.sub.T) the inverse-time actuation unit 40 generates an inverse-time tripping signal S.sub.IT, see col.4, lines 40-48) and that, as a whole, provides the time duration and the magnitude of an overcurrent condition which can safely be tolerated are related by a nonlinear function which arises as a result of the structural and heat dissipation characteristics of the apparatus or system to be protected, thus when the heat dissipation characteristics of the apparatus or system is  protected, it improve the efficiency of the system., see col. 1, lines 6-26. 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S&C to include an inverse time current setting as taught by Levin, in order to obtain the heat dissipation characteristics of the apparatus or system is protected, it improve the efficiency of the system.
Examiner Notes
8. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/Examiner, Art Unit 2839